                                                                                                                         E-FILED
                                                                                   Thursday, 18 October, 2018 11:00:49 AM
                                                                                              Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


STEPHEN C. COLEMAN,                                                       )
                                                                          )
                                                                          )
              Plaintiff,                                                  )
                                                                          )
              v.                                                          )     17-CV-3286
                                                                          )
MARK BRADY, et al.,                                                       )
                                                                          )
              Defendants.                                                 )
                                                                          )

                                                          MERIT REVIEW OPINION

              Plaintiff pursues this action pro se from his detention in the

Pinckneyville Correctional Center. The case is before the Court for

a merit review pursuant to 28 U.S.C. § 1915A.1 This statute

requires the Court to review a complaint filed by a prisoner to

identify the cognizable claims and to dismiss part or all of the

complaint if no claim is stated.

              In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis (without prepaying the filing fee in full) unless the prisoner is under 
“imminent danger of serious physical injury.”  28 U.S.C. § 1915(g). 

                                                                 Page 1 of 5 
 
conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

     Plaintiff alleges that two parole officers interrogated Plaintiff on

August 6, 2013 without informing Plaintiff of his Miranda rights.

After that interrogation, Plaintiff was arrested on charges regarding

the possession and manufacture/delivery of cannabis. Illinois v.

Coleman, 2013-CF-749 (Sangamon County). According to Plaintiff,

there was no probable cause for this arrest. A review of the

criminal docket shows that Plaintiff’s motion to suppress the

statements he made during the interrogation was granted. Id.,

7/30/14 docket entry. Plaintiff was then released on his own

recognizance in August 2014, while the State appealed. Id.

8/13/14 docket entry. In August 2015, the State dismissed the

charges when the Illinois Appellate Court affirmed the ruling. Id.,

8/24/15 and 8/26/15 rulings.

     Plaintiff may state a plausible claim arising from the failure of

Defendants to explain Plaintiff’s Miranda rights before interrogating

him. Aleman v. Village of Hanover Park, 662 F.3d 897, 906 (7th Cir.

                                Page 2 of 5 
 
2011)(§ 1983 claim stated where violation of Miranda led to

statement used in criminal proceeding, even though trial did not

occur). As for Plaintiff’s arrest, Plaintiff does not offer enough facts

to determine whether Plaintiff states a plausible claim for arrest

without probable cause. Whether Plaintiff pursues a claim for

continued detention without probable cause is unclear.

     Regardless, these claims are barred by the two year statute of

limitations. Woods v. Illinois Dept. of Children and Family Serv.,

710 F.3d 762, 768 (7th Cir. 2013)(“[T]he limitations period

applicable to all § 1983 claims brought in Illinois is two years, . . .

."). The arrest and interrogation occurred in August 2013, more

than four years before Plaintiff filed this case, and Plaintiff was

released from custody in August 2014, more than three years before

Plaintiff filed this case. The date of accrual of these claims may be

debatable. See Manuel v. City of Joliet, 903 F.3d 667 (date of

accrual for Fourth Amendment unlawful detention claim accrued

when plaintiff was released); Wallace v. Kato, 549 U.S. 384, 387

(2007)(false arrest claim accrues when legal process commences).

However, even using the later date as the date of accrual (August

2014), Plaintiff filed this case over one year too late. The statute of

                                Page 3 of 5 
 
limitations is an affirmative defense, but the Court can dismiss a

case sua sponte if the issue is beyond debate. See Walker v.

Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002)(“[W]hen the

existence of a valid affirmative defense is so plain from the face of

the complaint that the suit can be regarded as frivolous, the district

judge need not wait for an answer before dismissing the suit.”).

However, Plaintiff will be given an opportunity to file an amended

complaint if he believes facts exist which might warrant a different

conclusion.

IT IS ORDERED:


     1)    Plaintiff's complaint is dismissed without prejudice as

barred by the two-year statute of limitations.


     2) Plaintiff may file an amended complaint by November 13,

2018. If Plaintiff does not file an amended complaint, then this

action will be dismissed as barred by the statute of limitations.


     3)    Plaintiff’s motion for status is moot. (d/e 5.)




                                Page 4 of 5 
 
       4)   The clerk is directed to enter the standard order

granting Plaintiff’s in forma pauperis petition (d/e 7) and

assessing an initial partial filing fee.


    ENTERED: October 18, 2018


FOR THE COURT:

                                    s/Sue E. Myerscough
                                    SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                               Page 5 of 5 
 
